Exhibit 10.3

 

PAN AMERICAN GOLDFIELDS LTD.

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered into as of June 24, 2013
(the “Effective Date”) between Neil Maedel (the “Consultant”), and Pan American
Goldfields Ltd. (the “Company”).  The parties hereby agree as follows:

 

1.                                      Scope of Consulting Services. 
Consultant shall provide to the Company general advice and input regarding
shareholder relations, corporate structure and business development (the
“Advisory Services”), solely upon the request of the Board of Directors.  The
Company shall have the right to identify Consultant as an advisor to the Board
of Directors.

 

2.                                      Compensation.  Subject to the terms of
this Agreement, the Company shall pay Consultant a fee of $5,000 per month
during the Term (as defined below) of this Agreement.  The Company will
reimburse Consultant for expenses incurred in connection with this Agreement
upon receipt of proper documentation of those expenses from Consultant,
provided, however, that Consultant will be reimbursed only for expenses which
are incurred prior to termination of this Agreement for any reason and which are
approved in advance in writing by the Company.  Consultant will be reimbursed
for such fees and expenses no later than thirty (30) days after the Company’s
receipt of Consultant’s invoice, provided that reimbursement for expenses may be
delayed until such time as Consultant has furnished such documentation for
authorized expenses as the Company may reasonably request.  Consultant
acknowledges that he is due no other compensation of any kind from the Company
for services rendered to the Company prior to the date of this Agreement,
however the parties have separately entered into a Stock Issuance Agreement
dated as of June 24, 2013.

 

3.                                      Independent Contractor Relationship. 
Consultant’s relationship with the Company is that of an independent contractor,
and nothing in this Agreement is intended to, or shall be construed to, create a
partnership, agency, joint venture, employment or similar relationship. 
Consultant will not be entitled to any of the benefits that the Company may make
available to its employees, including, but not limited to, group health or life
insurance, profit-sharing or retirement benefits.  Consultant is not authorized
to make any representation, contract or commitment on behalf of the Company
unless specifically requested or authorized in writing to do so by the Company. 
Consultant is solely responsible for, and will file, on a timely basis, all tax
returns and payments required to be filed with, or made to, any federal, state
or local tax authority with respect to the performance of services under this
Agreement.  Consultant is solely responsible for, and must maintain adequate
records of, expenses incurred in the course of performing services under this
Agreement.  No part of Consultant’s compensation will be subject to withholding
by the Company for the payment of any social security, federal, state or any
other employee payroll taxes. The Company will regularly report amounts paid to
Consultant by filing Form 1099-MISC with the Internal Revenue Service as
required by law.

 

4.                                      Information; Rights.  The Company will
use its best efforts to advise Consultant in advance if the Company intends to
provide Consultant with information that may be reasonably be construed as
confidential information.  In the event, Consultant shall have the opportunity
to decline to receive such information.

 

5.                                      Confidentiality.  “Confidential
Information” means any information related to the Company’s business and
current, future and proposed technology, products and services.  Except as
permitted in this Section, Consultant shall not use, disseminate or in any way
disclose the Confidential Information.  Consultant may use the Confidential
Information solely to provide advice and input to the

 

1

--------------------------------------------------------------------------------


 

Company hereunder.  Consultant shall immediately give notice to the Company of
any unauthorized use or disclosure of the Confidential Information.  Consultant
shall assist the Company in remedying any such unauthorized use or disclosure of
the Confidential Information.  Consultant agrees not to communicate any
information to the Company in violation of the proprietary rights of any third
party

 

6.                                      Ownership and Return of Confidential
Information and Company Property.  All Confidential Information and any
materials furnished to Consultant by the Company hereunder (the “Company
Property”), are the sole and exclusive property of the Company or the Company’s
suppliers or customers.  Upon the earlier of (i) five (5) days after any request
by the Company or (ii) the termination of this Agreement for any reason,
Consultant shall use his reasonable best efforts to destroy or deliver to the
Company, at the Company’s option, (a) all Company Property and (b) all materials
in Consultant’s possession or control that contain or disclose any Confidential
Information.

 

7.                                      Term and Termination.  This Agreement is
effective as of the Effective Date set forth above and will terminate on
December 31, 2013 unless terminated earlier as set forth below (the “Term”). 
The Company may terminate this Agreement upon a failure of Consultant to cure a
breach by Consultant of Sections 4 through 6 upon thirty (30) days’ written
notice.  The rights and obligations contained in this Section and Sections 4
through 6 will survive any termination or expiration of this Agreement.

 

8.                                      General Provisions.

 

8.1                               Successors and Assigns.  Consultant may not
subcontract or otherwise delegate Consultant’s obligations under this Agreement
without the Company’s prior written consent.  Subject to the foregoing, this
Agreement will be for the benefit of the Company’s successors and assigns, and
will be binding on Consultant’s assignees.

 

8.2                               Notices.  Any notice required or permitted by
this Agreement shall be in writing and shall be delivered as follows, with
notice deemed given as indicated:  (a) by personal delivery, when actually
delivered; (b) by overnight courier, upon written verification of receipt;
(c) by facsimile transmission, upon acknowledgment of receipt of electronic
transmission; or (d) by certified or registered mail, return receipt requested,
upon verification of receipt.  Notice shall be sent to the addresses set forth
above or to such other address as either party may provide in writing.

 

8.3                               Non-Disparagement.  The parties each
respectively agree that they will not, during or after the term of this
Agreement, make any negative, false, or disparaging statements (written or oral)
to the  other party’s customers, potential customers, press, or any third party
regarding such other  party or such other party’s advice, technology, products
or services.

 

8.4                               Indemnification.  The Company agrees to
indemnify and hold harmless the Consultant from and against any third party
claims arising out of his services rendered as a consultant to the Company as
requested by the Company pursuant to Section 1 of this Agreement.

 

8.5                               Governing Law; Forum.  This Agreement shall be
governed in all respects by the laws of the United States of America and by the
laws of the State of Delaware, as such laws are applied to agreements entered
into and to be performed entirely within Delaware between Delaware residents. 
Each of the parties irrevocably consents to the exclusive personal jurisdiction
of the federal and state courts located in Delaware, as applicable, for any
matter arising out of or relating to this Agreement, except that in actions
seeking to enforce any order or any judgment of such federal or state courts
located in Delaware, such personal jurisdiction shall be nonexclusive.

 

2

--------------------------------------------------------------------------------


 

8.6                               Severability.  If a court of law holds any
provision of this Agreement to be illegal, invalid or unenforceable, (a) that
provision shall be deemed amended to achieve an economic effect that is as near
as possible to that provided by the original provision and (b) the legality,
validity and enforceability of the remaining provisions of this Agreement shall
not be affected thereby.

 

8.7                               Waiver; Modification.  If the Company waives
any term, provision or Consultant’s breach of this Agreement, such waiver shall
not be effective unless it is in writing and signed by the Company.  No waiver
by a party of a breach of this Agreement shall constitute a waiver of any other
or subsequent breach by Advisor.  This Agreement may be modified only by mutual
written agreement of authorized representatives of the parties.

 

8.8                               Entire Agreement.  This Agreement constitutes
the entire agreement between the parties relating to this subject matter and
supersedes all prior or contemporaneous agreements concerning such subject
matter, written or oral.

 

[Remainder of Page Left Intentionally Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

PAN AMERICAN GOLDFIELDS LTD.

 

 

 

 

 

By:

/s/ Salil Dhaumya

 

/s/ Neil Maedel

 

 

 

Neil Maedel

Name:

Salil Dhaumya

 

 

 

 

 

 

Title:

Chief Financial Officer

 

 

 

1

--------------------------------------------------------------------------------